Mr. Justice Dickey : I concur in the reversal of this decree, upon the ground that it was error to take from appellant his land in Missouri. I do not concur in what is said about the length of time occupied in the proceedings, being unreasonable, nor in the modification of the decree as to costs. It does not appear to my mind that appellee was responsible for the length of the proceedings in any greater degree than was appellant. The same may be said as to the amount of the costs. I agree that where the discretion vested in the trial court has palpably been abused, the same may be re- ' viewed here. In this case, so far as I can see, there is no such abuse of discretion of that court. Appellant did not specifically object to any of the costs as unnecessary, or call upon the court below to adjudge in regard to the same. I think the cause should be remanded, that these matters be adjusted in the lower court. Without the aid of a master, this court, as I think, is not well adapted to the examination of bills of costs in the lower court.